Exhibit 10.2

FORM OF FIRST AMENDMENT

TO

CHANGE IN CONTROL AGREEMENT

A. The Change in Control Agreement (the “Agreement”) dated as of             ,
2008 by and between Citrix Systems, Inc. (the “Company”) and
                             (the “Executive”) is amended as follows:

1. Section 4(a) of the Agreement is hereby amended by deleting the reference to
“one times” and replacing it with “one and a half times.”

2. Section 4(e) of the Agreement is hereby amended by deleting said section in
its entirety and substituting the following in lieu thereof:

“(e) Notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, upon a Terminating Event, all outstanding stock
options and other stock-based awards granted to the Executive by the Company,
including but not limited to restricted stock and restricted stock units, shall
immediately accelerate and become exercisable or non-forfeitable as of the
effective date of such Terminating Event; provided, however, with respect to
stock-based awards with performance vesting with respect to which the number of
options, units or shares, as the case may be, has not been determined, the
performance criteria set forth in the award agreement will be deemed to be 100
percent attained, and 100 percent of the base number of such options, units or
shares, as the case may be, shall become fully vested and non-forfeitable. The
Executive shall also be entitled to any other rights and benefits with respect
to stock-based awards to the extent and upon the terms provided in the award
agreement, plan or other instrument attendant thereto pursuant to which such
stock-based awards were granted.”



--------------------------------------------------------------------------------

3. Section 5 of this Agreement is hereby amended by deleting said section in its
entirety and substituting therefor the following:

“5. Additional Limitation.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
‘Severance Payments’), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the ‘Code’), the
following provisions shall apply:

(i) If the Severance Payments, reduced by the sum of (A) the Excise Tax and
(B) the total of the federal, state, and local income and employment taxes
payable by the Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.

(ii) If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (A) the Excise Tax
and (B) the total of the federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the benefits payable under this Agreement shall be reduced (but not
below zero) to the extent necessary so that the sum of all Severance Payments
shall not exceed the Threshold Amount.

(b) For the purposes of this Section 5, ‘Threshold Amount’ shall mean three
times the Executive’s ‘base amount’ within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
‘Excise Tax’ shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

(c) The determination as to which of the alternative provisions of Section 5(a)
above shall apply to the Executive shall be made by a nationally recognized
accounting firm selected by the Company (the ‘Accounting Firm’), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or the Executive. For
purposes of determining which of the alternative provisions of Section 5(a)
above shall apply, the Executive shall be

 

2



--------------------------------------------------------------------------------

deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.”

4. The Agreement is further amended by adding the following Section 20 at the
end thereof:

“20. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s ‘separation from service’ within the meaning of Section 409A
of the Code, the Company determines that the Executive is a ‘specified employee’
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death; provided, however, that in the case of
benefits, the Executive may elect to pay for the costs of such benefits during
such delay period in exchange for reimbursement of such costs after the end of
the delay period. Any such delayed cash payment shall earn interest at an annual
rate equal to the applicable federal short-term rate published by the Internal
Revenue Service for the month in which the date of separation from service
occurs, from such date of separation from service until the payment.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to

 

3



--------------------------------------------------------------------------------

fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c) The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

(d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.”

B. This First Amendment shall become effective November     , 2008.

C. Except as amended herein, the Agreement is confirmed in all other respects.

IN WITNESS WHEREOF, this First Amendment has been executed as a sealed
instrument on behalf of the Company by its duly authorized officer and by the
Executive this              day of November, 2008.

 

CITRIX SYSTEMS, INC. By:  

 

Name:   Title:  

 

 

4